I concur in the opinion of the court as to the taxation of the bonds. They were not in the "joint names" of the decedent and the other persons named as alternate payees thereof, and they were not delivered to such alternate payees, and therefore the bonds did not constitute property "held in the joint names of two * * * persons" as defined in subdivision 6 of section 10400.1, Revised Codes of Montana 1935.
I concur in the dissent of Mr. Justice Angstman as to the taxation of the bank accounts, not only for the reasons in his opinion given, but because the presumption declared in subdivision 3 of section 10400.1, Revised Codes 1935, only extends to transfers made within three years prior to the death of the transferror of "a material part of his estate, or in the nature of a final disposition or distribution thereof." The record shows the valuation of the estate of decedent to have been in excess of $125,000. I do not think the creation of bank accounts totalling $8,347.83, of which admittedly one-half is taxable under subdivision 6 of said section, brings such accounts within the provisions of the presumption created by the statute.